Case 2:18-cv-06893-JLS-FFM Document 65 Filed 04/08/20 Page 1 of 1 Page ID #:1513




                                                                               April 8, 2020

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA



  In the Matter of the Transfer of Cases         )
  from the Calendar                              )   ORDER OF THE CHIEF JUDGE
                                                 )
                                                 )               20-071
  of                                             )
                                                 )
  Judge S. JAMES OTERO                           )
                                                 )

        IT IS ORDERED, with the concurrence of the Case Management and

  Assignment Committee, that the following case be reassigned from the calendar of

  Judge S. James Otero to the calendar of Judge Josephine L. Staton for all further

  proceedings:

        2:18-cv-06893-SJO-FFMx:            Stephanie Clifford v. Donald J. Trump



  Dated: April 8, 2020
                                           Chief
                                           C hief Judge Virginia A. Phillips
